Case 1:20-cv-03127-SAB     ECF No. 112-4    filed 11/07/20   PageID.3268 Page 1 of 7




 Non-        CENTRAL     Detroit   MPOO 3   Walled Lake                   2020-11-06
 Compliant
Case 1:20-cv-03127-SAB   ECF No. 112-4   filed 11/07/20   PageID.3269 Page 2 of 7
Case 1:20-cv-03127-SAB   ECF No. 112-4   filed 11/07/20   PageID.3270 Page 3 of 7
Case 1:20-cv-03127-SAB   ECF No. 112-4   filed 11/07/20   PageID.3271 Page 4 of 7
Case 1:20-cv-03127-SAB   ECF No. 112-4   filed 11/07/20   PageID.3272 Page 5 of 7
Case 1:20-cv-03127-SAB   ECF No. 112-4   filed 11/07/20   PageID.3273 Page 6 of 7
Case 1:20-cv-03127-SAB   ECF No. 112-4   filed 11/07/20   PageID.3274 Page 7 of 7
